Exhibit 10.1

Grant. No. RSU-

 

Wave Life Sciences Ltd.

2014 EQUITY INCENTIVE PLAN

Restricted Share Unit Award Grant Notice for

Restricted Share Unit Agreement

 

A.

 

Name of Participant:

 

 

 

 

 

 

 

B.

 

Grant Date:

 

 

 

 

 

 

 

C.

 

Maximum Number of Shares Underlying

 

 

 

 

Restricted Share Unit Award:

 

 

 

 

 

 

 

D.

 

Vesting Start Date:

 

 

 

 

 

 

 

E.

 

Vesting Schedule:

 

 

 

This Restricted Share Unit Award shall vest as follows provided the Participant
remains in Continuous Service through the applicable vesting date:  

 

In four equal annual installments of twenty-five (25%) percent commencing on the
first anniversary of the Vesting Start Date until the fourth anniversary of the
Vesting Start Date.

 

Notwithstanding the foregoing, in the event the Company consummates a Change of
Control and on or within one year following the Change of Control the
Participant is terminated by the Company other than for Cause (including in the
event of death or Disability) or the Participant resigns from the Company for
Good Reason (the “Termination Date”), the Restricted Share Units shall on the
Termination Date become immediately vested in full. However, in the event of a
Change of Control where the Restricted Share Units are not assumed or
substituted in accordance with Section 12.3 of the Plan, the Restricted Share
Units shall become immediately vested in full in connection with the Change of
Control.

 

Change of Control shall mean (A) a merger or consolidation of the Company
whether or not approved by the Board of Directors, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or the parent of such corporation) more than 50% of the total
voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; or (B) the sale or disposition
by the Company of all or substantially all of the Company’s assets in a
transaction requiring shareholder approval.

 

Good Reason shall mean (A) if the Participant is a party to an employment or
other service agreement with the Company or its Affiliates and such agreement
provides for a definition of Good Reason, the definition contained therein; or
(B) if no such agreement exists that defines Good Reason:  (i) relocation of the
Participant’s principal business location to a location more than fifty (50)
miles from the Participant’s then-current business location; (ii) a material
diminution in the Participant’s duties, authority

 

--------------------------------------------------------------------------------

 

or responsibilities; or (iii) a material reduction in the Participant’s Base
Salary (other than as a result of a broad based reduction of salary similarly
affecting other Company employees having comparable rank, authority and
seniority); provided that (a) the Participant provides the Company with written
notice that the Participant intends to terminate his or her employment hereunder
for one of the grounds set forth above within thirty (30) days of such ground
occurring, (b) if such ground is capable of being cured, the Company has failed
to cure such ground within a period of thirty (30) days from the date of such
written notice, and (c) the Participant terminates his or her employment within
sixty-five days from the date that Good Reason first occurs.  

 

The Company and the Participant acknowledge receipt of this Restricted Share
Unit Award Grant Notice and agree to the terms of the Restricted Share Unit
Agreement attached hereto and incorporated by reference herein, the Company’s
2014 Equity Incentive Plan and the terms of this Restricted Share Unit Award as
set forth above.

 

Wave Life Sciences Ltd.

 

 

 

By:

 

 

Name:

 

Paul B. Bolno

Title:

 

President & CEO

 

Participant

 

 

 

By:

 

 

Name:

 

 

 




2

--------------------------------------------------------------------------------

 

RESTRICTED SHARE UNIT AGREEMENT - INCORPORATED TERMS AND CONDITIONS

This Restricted Share Unit Agreement (this “Agreement”) is made and entered into
as of the Grant Date by and between Wave Life Sciences Ltd., a company
incorporated in Singapore (the “Company”), and the individual whose name appears
on the Restricted Share Unit Award Grant Notice (the “Participant” ).

WHEREAS, the Company has adopted the Wave Life Sciences Ltd. 2014 Equity
Incentive Plan (the “Plan”) pursuant to which awards of Restricted Share Units
may be granted; and

 

WHEREAS, the Board or the Committee has determined that it is in the best
interests of the Company and its shareholders to grant the award of Restricted
Share Units provided for herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1.Grant of Restricted Share Units.  Pursuant to Section 7.2 of the Plan, the
Company hereby issues to the Participant on the Grant Date set forth in the
Restricted Share Unit Award Grant Notice (the “Award”) the number of Restricted
Share Units (the “Restricted Share Units”) set forth in the Award. Each
Restricted Share Unit represents a contingent right to receive one Ordinary
Share, subject to the terms and conditions set forth in this Agreement and the
Plan. Capitalized terms that are used but not defined herein have the meaning
ascribed to them in the Plan.

2.Consideration.  The grant of the Restricted Share Units is made in
consideration of the services to be rendered by the Participant to the Company.

3.Vesting.

3.1Except as otherwise provided herein, provided that the Participant remains in
Continuous Service through the applicable vesting date, the Restricted Share
Units will vest, and no longer be subject to any restrictions, in accordance
with the schedule set forth in the Award (the period during which restrictions
apply, the “Restricted Period”):

3.2The foregoing vesting schedule notwithstanding, if the Participant's
Continuous Service terminates for any reason at any time before all of his or
her Restricted Share Units have vested, the Participant's unvested Restricted
Share Units shall be automatically forfeited upon such termination of Continuous
Service and neither the Company nor any Affiliate shall have any further
obligations to the Participant under this Agreement.

4.Rights as Shareholder; Dividend Equivalents.

4.1The Participant shall not have any rights of a shareholder with respect to
the Ordinary Shares underlying the Restricted Share Units (including, without
limitation, any voting rights or any right to dividends paid with respect to the
Ordinary Shares underlying the Restricted Share Units).

4.2The Participant shall not be entitled to any Dividend Equivalents in respect
of the Restricted Share Units.

3

--------------------------------------------------------------------------------

 

5.Settlement of Restricted Share Units.

5.1Within ten days of the vesting of a Restricted Share Unit, the Company shall
issue Ordinary Shares registered in the name of the Participant, the
Participant’s authorized assignee, or the Participant's legal representative,
which shall be evidenced by share certificates representing the shares with the
appropriate legends affixed thereto, appropriate entry on the books of the
Company or of a duly authorized transfer agent, or other appropriate means as
determined by the Company.

5.2To the extent that the Participant does not vest in any Restricted Share
Units, all interest in such Restricted Share Units shall be forfeited. The
Participant has no right or interest in any Restricted Share Units that are
forfeited.

6.Tax Liability and Withholding.

6.1The Participant shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Participant
pursuant to the vesting of the Restricted Share Units, the amount of any
applicable foreign, federal, state and local withholding obligations of the
Company in respect of the Restricted Share Units and to take all such other
action as the  Company deems necessary to satisfy all obligations for the
payment of such withholding taxes. The Company shall not deliver any shares to
the Participant until it is satisfied that all required withholdings have been
made.  By execution of this Agreement, the Participant has authorized the
Company, on behalf of the Participant, to instruct a registered broker chosen by
the Company, at a time when the Participant is not in possession of material
nonpublic information, to sell on the applicable vesting date such number of
Ordinary Shares as the Company deems necessary to satisfy the Company’s
withholding obligation, after deduction of the broker’s commission, and the
broker shall be required to remit to the Company the cash necessary in order for
the Company to satisfy its withholding obligation.  To the extent the proceeds
of such sale exceed the Company’s withholding obligation the Company agrees to
pay such excess cash to the Participant as soon as practicable.  In addition, if
such sale is not sufficient to pay the Company’s withholding obligation the
Participant agrees to pay to the Company as soon as practicable, including
through additional payroll withholding, the amount of any withholding obligation
that is not satisfied by the sale of shares. The Participant agrees to hold the
Company and the broker harmless from all costs, damages or expenses relating to
any such sale.  The Participant acknowledges that the Company and the broker are
under no obligation to arrange for such sale at any particular price.  In
connection with such sale of shares, the Participant shall execute any such
documents requested by the broker in order to effectuate the sale of Ordinary
Shares and payment of the withholding obligation to the Company.  The
Participant acknowledges that this paragraph is intended to comply with Section
10b5-1(c)(1(i)(B) under the U.S. Securities Exchange Act of 1934, as amended.

6.2Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant's responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the Restricted Share
Units; and (b) does not commit to structure the Restricted Share Units to reduce
or eliminate the Participant's liability for Tax-Related Items.

7.No Right to Continued Service; No Rights as Shareholder. Neither the Plan nor
this Agreement shall confer upon the Participant any right to be retained in any
position, as an Employee, Consultant or Director of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Participant's Continuous Service at any time,
with or without Cause. The Participant shall not have any rights as a
shareholder with respect to any Ordinary Shares subject to the Restricted Share
Units prior to the date of settlement.

4

--------------------------------------------------------------------------------

 

8.Transferability. The Restricted Share Units are not transferable by the
Participant other than to a designated beneficiary upon the Participant's death
or by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined by Applicable Laws. No assignment or
transfer of the Restricted Share Units, or the rights represented thereby,
whether voluntary or involuntary, by operation of law or otherwise (except to a
designated beneficiary, upon death, by will or the laws of descent or
distribution) will vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon such assignment or transfer the
Restricted Share Units will be forfeited by the Participant and all of the
Participant's rights to such Restricted Share Units shall immediately terminate
without payment or consideration by the Company and become of no further effect.

9.Corporate Transaction and Adjustments. The Ordinary Shares subject to the
Restricted Share Units may be adjusted or terminated in any manner as
contemplated by Sections 11 and 12 of the Plan.

10.Compliance with Law. This Award and the issuance and transfer of Ordinary
Shares shall be subject to compliance by the Company and the Participant with
all Applicable Laws. No Ordinary Shares shall be issued upon vesting of the
Restricted Share Units unless and until any then Applicable Laws have been fully
complied with to the satisfaction of the Company and its counsel. The
Participant understands that the Company is under no obligation to register the
Ordinary Shares with the U.S. Securities and Exchange Commission, any state
securities commission or any stock exchange or under any other Applicable Laws
to effect such compliance.

11.Governing Law. This Agreement will be construed and interpreted in accordance
with the applicable laws of the Republic of Singapore and any other Applicable
Laws, without giving effect to the conflict of law principles thereof.  For the
purpose of litigating any dispute that arises under this Agreement, if the
Participant is a tax resident of the United States the parties hereby consent to
exclusive jurisdiction in the Commonwealth of Massachusetts and agree that such
litigation shall be conducted in the state courts of Middlesex County,
Massachusetts or the federal courts of the United States for the District of
Massachusetts and if the Participant is a resident of any other country the
parties consent to the exclusive jurisdiction in the country in which such
Participant resides.

12.Lock-Up Agreement. The Participant agrees that in the event the Company
proposes to offer for sale to the public any of its equity securities and such
Participant is requested by the Company and any underwriter engaged by the
Company in connection with such offering to sign an agreement restricting the
sale or other transfer of shares, then it will promptly sign such agreement and
will not transfer, whether in privately negotiated transactions or to the public
in open market transactions or otherwise, any Ordinary Shares or other
securities of the Company held by the Participant during such period as is
determined by the Company and the underwriters, not to exceed 180 days following
the closing of the offering, plus such additional period of time as may be
required to comply with NASD Rule 2711 or similar rules thereto (such period,
the “Lock-Up Period”).  Such agreement shall be in writing and in form and
substance reasonably satisfactory to the Company and such underwriter and
pursuant to customary and prevailing terms and conditions.  Notwithstanding
whether the Participant has signed such an agreement, the Company may impose
stop-transfer instructions with respect to the Shares or other securities of the
Company subject to the foregoing restrictions until the end of the Lock-Up
Period.

13.Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.

5

--------------------------------------------------------------------------------

 

14.Restricted Share Units Subject to Plan. This Agreement is subject to the Plan
as approved by the Company's shareholders. The terms and provisions of the Plan
as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

15.Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant's beneficiaries, executors, administrators and the person(s) to whom
the Restricted Share Units may be transferred by will or the laws of descent or
distribution.

16.Severability. The invalidity or unenforceability of any provision of the Plan
or this Agreement shall not affect the validity or enforceability of any other
provision of the Plan or this Agreement, and each provision of the Plan and this
Agreement shall be severable and enforceable to the extent permitted by law.

17.Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Restricted Share Units in this Agreement does not create any contractual
right or other right to receive any Restricted Share Units or other Awards in
the future. Future Awards, if any, will be at the sole discretion of the
Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant's employment with the Company.

18.Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Restricted Share Units, prospectively or retroactively; provided,
that, no such amendment shall adversely affect the Participant's material rights
under this Agreement unless (a) the Company requests the consent of the
Participant; and (b) the Participant consents in writing.

19.Section 409A. This Agreement is intended to comply with an exemption from
Section 409A of the Code and shall be construed and interpreted in a manner that
is consistent with the requirements for avoiding additional taxes or penalties
under Section 409A of the Code. Notwithstanding the foregoing, the Company makes
no representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Participant on account of non-compliance with Section
409A of the Code.

20.No Impact on Other Benefits. The value of the Participant's Restricted Share
Units is not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit.

21.Data Privacy. By entering into this Agreement, the Participant:  (i)
authorizes the Company and each Affiliate, and any agent of the Company or any
Affiliate administering the Plan or providing Plan recordkeeping services, to
disclose to the Company or any of its Affiliates such information and data as
the Company or any such Affiliate shall request in order to facilitate the grant
of Restricted Share Units and the administration of the Plan; and (ii)
authorizes the Company and each Affiliate to store and transmit such information
in electronic form for the purposes set forth in this Agreement.

6

--------------------------------------------------------------------------------

 

22.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

23.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Restricted Share Units subject to all of the
terms and conditions of the Plan and this Agreement. The Participant
acknowledges that there may be adverse tax consequences upon the vesting or
settlement of the Restricted Share Units and that the Participant should consult
a tax advisor prior to such vesting or settlement.

24.Contracts (Rights of Third Parties) Act. Save as provided in the Plan, no
person other than the Company (or its subsidiaries) or a Participant shall have
any right to enforce any provision of the Plan or this Agreement by virtue of
the Contracts (Rights of Third Parties) Act (Chapter 53B of Singapore).

7